               Case 2:14-cv-01178-MJP Document 796 Filed 12/14/20 Page 1 of 2




1                                                       THE HONORABLE MARSHA J. PECHMAN
2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7
          A.B., by and through her next friend Cassie        No. 14-cv-01178-MJP
8         Cordell Trueblood, et al.

9                Plaintiffs,                                 ORDER GRANTING STIPULATED
                                                             MOTION FOR ATTORNEYS’ FEES
10                        v.
11        Washington State Department of Social and
          Health Services, et al.,
12

13              Defendants.

14
             This matter comes before the Court upon the Parties’ Stipulated Motion for Attorneys’
15
     Fees and Costs.
16
             THE COURTS FINDS that the attorneys’ fees and costs reflected in the Parties’
17
     Stipulated Motion for Attorney’s Fees and Costs are reasonable and compensable under 42
18
     U.S.C. § 1988.
19
             IT IS HEREBY ORDERED that Defendants shall, within fourteen (14) days of the date
20
     of this order, pay to Plaintiffs’ counsel the sum of $85,232.80 in fees and $178.26 in costs.
21
     //
22   //
     //
23   //
     //
24   //



     Order Granting Stipulated Motion
     for Attorney’s Fees
     C14-1178 MJP
     Page 1 of 2
             Case 2:14-cv-01178-MJP Document 796 Filed 12/14/20 Page 2 of 2




            Dated this 14th day of December, 2020.
1

2

3

4
                                                     A
                                                     Marsha J. Pechman
5                                                    United States District Judge

6
     Presented by:
7
     /s/ Nicholas Williamson                         /s/ Kimberly Mosolf
8    Nicholas A. Williamson, WSBA No. 44470          David R. Carlson, WSBA No. 35767
     Jessica Erickson, WSBA No. 43024                Kimberly Mosolf, WSBA No. 49548
9    Office of the Attorney General                  Disability Rights Washington
     7141 Cleanwater Drive SW                        315 Fifth Avenue South, Suite 850
10   P.O. Box 40124                                  Seattle, WA 98104
     Olympia, WA 98504-0124                          (206) 324-1521
11   (360) 586-6565                                  davidc@dr-wa.org
     NicholasW1@atg.wa.gov                           Kimberlym@dr-wa.org
12
     jessica.erickson@atg.wa.gov
13   Attorneys for Defendants                        /S/Christopher Carney
                                                     Christopher Carney, WSBA No. 30325
14                                                   Carney Gillespie Isitt PLLP
                                                     600 1st Avenue, Suite LL08
15                                                   Seattle, Washington 98104
                                                     (206) 445-0212
16                                                   Christopher.Carney@carneygillespie.com

17                                                   Attorneys for Plaintiffs

18

19

20

21

22

23

24



     Order Granting Stipulated Motion
     for Attorney’s Fees
     C14-1178 MJP
     Page 2 of 2
